Citation Nr: 1821934	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-31 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to January 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board notes that in September 2017, a letter was sent to the Veteran at his last address of record informing him of his scheduled hearing.  

In October 2017, this letter was returned as undeliverable and the Veteran did not show up for his scheduled hearing.  As it is the Veteran's responsibility to inform the VA of any change in address, and as he failed to report without requesting rescheduling or demonstrating good cause, the Veteran is deemed to have waived his hearing request.  See 38 C.F.R. §§ 20.703, 20.704 (2017).  Therefore, the Board will proceed to adjudicate this appeal.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, he was exposed to acoustic trauma during active military service.

2.  At minimum, the evidence is in relative equipoise as to whether the Veteran's current bilateral hearing loss is etiologically related to in-service acoustic trauma.

3.  Affording the Veteran the benefit of the doubt, his tinnitus is related to his bilateral hearing loss.

4.  The probative evidence of record does not show that depression is related to the Veteran's military service.



CONCLUSION OF LAWS

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. § 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).

2.  The criteria for service connection for tinnitus, to include as due to bilateral hearing loss, have been met.  38 U.S.C.A. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria for service connection for depression are not met.  38 U.S.C. 
§§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  

II.  Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under 38 C.F.R. § 3.310(a) (2017), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with an appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

III.  Analysis

Bilateral Hearing Loss and Tinnitus

As there is considerable overlap in the applicable evidence for the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus, the Board will discuss the two claims together.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

The Veteran in this case is currently diagnosed with bilateral hearing loss as defined under 38 C.F.R. § 3.385.  See July 2010 VA audiology report. 

The Veteran asserts that his currently diagnosed bilateral hearing loss is a result of his military service as a heavy equipment operator and diesel engine mechanic.  The Veteran's military occupational specialty (MOS) is confirmed by his DD Form 214.  As such, the Board finds that the Veteran was exposed to acoustic trauma during service.  The dispositive issue then becomes whether the currently diagnosed hearing loss is related to his military service.  

The available Service Treatment Records (STRs) include two audiograms dated August 1968 and December 1970 which reveal hearing within normal limits, bilaterally. The Board notes that a December 1971 audiogram reveals elevated hearing loss between the 2000 Hz and 4000 Hz levels.

In a July 2010 VA examination report, the examiner noted the Veteran's history as a diesel mechanic during active service.  The examiner reported that the Veteran had mild to moderately-severe sensorineural hearing loss between 2000 Hz and 4000Hz bilaterally.  The examiner opined that it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were caused by or a result of noise exposure during active service.  The rationale was that a review of the Veteran's STRs revealed no clinically significant threshold shift when comparing audiometric thresholds obtained on his enlistment physical to those on his separation physical.  Additionally, there was no documentation of tinnitus in the Veteran's STRs and there was also no threshold shift during active service to support a claim of tinnitus.  The VA examiner did find that the Veteran's current tinnitus was likely secondary to his bilateral hearing loss.  

The Board notes that the VA examiner's diagnosis, of mild to moderately-severe sensorineural hearing loss between 2000 Hz and 4000Hz bilaterally seems to match with the December 1971 audiometry results.  On those audiometry results, the Veteran's pure tone thresholds "spiked" between 2000 Hz and 4000Hz.

The Board finds that the July 2010 negative nexus opinion is inadequate and of minimal probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The requirements for service connection for hearing loss, as defined in 38 C.F.R. § 3.385, need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Additionally, 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and his current disability..  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Although an etiological relationship has not been demonstrated through the foregoing VA opinion, nor otherwise shown through competent medical opinion evidence, the absence of a "valid medical opinion" is not an absolute bar to service connection.  Davidson v. Shinseki, 581 F.3d at 1316.  The Board finds the assertions by the Veteran, of hearing loss since service as a result of being a heavy equipment operator and diesel engine mechanic, to be competent and credible evidence of continuing symptoms since active service.  A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) (2014) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."  See 38 U.S.C. § 1154(a) (West 2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

The Veteran's statements, taken together with the similarity in the pattern of his hearing loss as shown in the December 1971 audiometry results and the July 2010 VA examination report, leads the Board to determine that at the very least, the evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss is related to active service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for hearing loss is granted.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 3.385 (2017).
Additionally, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted as secondarily related to the Veteran's bilateral hearing loss.  Id.; 38 C.F.R. § 3.310(a) (2017).  As noted previously, the Veteran is currently diagnosed with tinnitus and the July 2010 VA examiner opined that the Veteran's tinnitus was secondarily caused by his now service-connected bilateral hearing loss.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Depression

In this case, the Board acknowledges a current diagnosis of an unspecified chronic depressive disorder and an unspecified personality disorder, as noted in the November 2014 VA examination report.  The Veteran reported that he had been in mental health treatment at the VA "for years," and the Board notes that VA treatment reports show a diagnosis of depression since 2006.  In the November 2014 VA examination report, the examiner found that the Veteran was an "unreliable historian" and not very forthcoming with his answers.  According to the examiner, when the Veteran did answer, he was very vague in giving examples and details.  The examiner found the Veteran to be well oriented, made occasional eye contact, and had a flat affect.  The examiner found nothing unusual about the Veteran's speech pattern or thought processes.  

The VA examiner opined that it was less likely than not that the claimed condition was incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that when asked when he first became depressed, the Veteran answered "after I got out of the military."  The examiner noted that the Veteran was not diagnosed with depression until at least 30 years after leaving active service.  

The Board notes that the Veteran's STRs are silent for any psychological complaints, treatment, or diagnoses.  On the Veteran's December 1970 Report of Medical Examination and Report of Medical History for separation, no complaints of a psychological condition were noted.  Post-service mental health complaints are not shown in the record until 2006, over 35 years after the Veteran's discharge from service.  Additionally, the Veteran has never given an explanation as to how his current depression is related to service.  

The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).

The Board finds that the November 2014 VA examination opinion, finding no nexus between the Veteran's current depression and active service, is the most probative evidence of record, as the examiner reviewed the claims file and provided a detailed rationale.  The Veteran is competent to observe symptoms, including those which may be representative of depression, but he does not have the training or credentials to provide a competent opinion as to a specific psychological diagnosis or the onset date of such diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based on the above analysis, the preponderance of the evidence is against the claim for service connection for depression and the claim must be denied.  38 U.S.C. § 5107(b).



ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for depression is denied.




____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


